Interactive Intelligence Reports 2008 Fourth Quarter and Full-Year Results Record quarterly revenues; annual revenue growth of 10.5 percent INDIANAPOLIS, Jan. 29, 2009 Interactive Intelligence (Nasdaq: ININ), a global provider of unified IP business communications solutions, hasannounced results for its fourth quarter and year, ended Dec. 31, 2008. The company is reporting 2008 fourth quarter total revenues of $31.3 million, compared to $29.3 million in the fourth quarter of 2007. Total revenues for 2008 were $121.4 million, compared to $109.9 million in 2007, an increase of 10.5 percent. “We are pleased to report double-digit annual revenue growth,” said Interactive Intelligence founder and CEO, Dr. Donald E. Brown. “Our product revenue growth rate was reduced from the prior year by the economic down-turn which slowed end-user spending. Despite this tougher economic environment, during 2008 we licensed our solutions to 366 new customers, a record number for a single year, and we managed a notable increase in services revenues with our growing customer base.” Fourth quarter 2008 results include: · Product revenues of $15.4 million, compared to $15.2 million in the fourth quarter of 2007; · Services revenues of $15.9 million, compared to $14.1 million in the fourth quarter of 2007; · Gross margins of 67 percent, the same as in the fourth quarter of 2007; · Net income on a generally accepted accounting principles (GAAP) basis of $1.5 million, with diluted earnings per share (EPS) of $0.08;and · Net income on a non-GAAP* basis of $3.2 million, with EPS of $0.18, compared to non-GAAP net income of $3.1 million and EPS of $0.16 in the fourth quarter of 2007. Non-GAAP net income and EPS exclude charges for stock-based compensation of $651,000, or EPS of $0.04, and non-cash income tax expense of approximately $1.1 million, or EPS of $0.06, for the fourth quarter of 2008, and charges for stock-based compensation of $840,000, or EPS of $0.04, and non-cash income tax benefit of $8.1 million, or EPS of $0.41, for the fourth quarter of 2007. The fourth quarter of 2008 operating expenses include a reduction of $577,000 resulting from the resolution of certain tax disputes in France. Full year 2008 results include: · Product revenues of $60.3 million, compared to $57.7 million in 2007; · Services revenues of $61.2 million, compared to $52.2 million in 2007; · Gross margins of 68 percent, the same as 2007; · Net income on a GAAP basis of $4.3 million, with EPS of $0.23; and · Net income on a non-GAAP basis of $10.5 million, with EPS of $0.56, in 2008, compared to non-GAAP net income of $12.5 million and EPS of $0.65 in 2007. “While 2009 comes with some market uncertainty, we believe that we have good expense controls in place, very exciting products under development, and we continue to offer a distinct competitive advantage with our SIP-based, all-in-one software architecture”, Dr. Brown said. Non-GAAP net income and EPS exclude charges for stock-based compensation of $3.0 million, or EPS of $0.16, and non-cash income tax expense of approximately $3.2 million, or EPS of $0.17, for 2008, and charges for stock-based compensation of $3.1 million, or EPS of $0.16, and non-cash income tax benefit of $8.1 million, or EPS of $0.42, for 2007. Other financial highlights in 2008 include: · Purchases of 1.2 million shares of outstanding common stock totaling $10.0 million for the year, including 851,000 shares for $6.6 million in the fourth quarter; · Deferred revenues totaling $43.1 million as of Dec. 31, 2008, up from $40.8 million as of Dec. 31, 2007; · Cash flows from operations of $14.6 million, compared to $20.2 million in 2007; and · Cash and investment balances as of Dec. 31, 2008 totaling $45.5 million with no debt. The company will host a conference call Thursday, Jan. 29 at 4:30 p.m. Eastern time (EST), featuring the company’s founder and CEO, Dr. Donald E. Brown, and its CFO, Stephen R. Head. There will be a live Q&A session following opening remarks. To access the teleconference, please dial 1 877.675.4751 at least five minutes prior to the start of the call. Ask for the teleconference by the following name: "Interactive Intelligence fourth quarter earnings call." The teleconference will also be broadcast live on the company's investor relations' page at http://investors.inin.com/.An archive of the teleconference will be posted following the call. About Interactive Intelligence Interactive Intelligence Inc. (Nasdaq: ININ) is a global provider of unified business communications solutions for contact center automation, enterprise IP telephony, and enterprise messaging. The company was founded in 1994 and has more than 3,000 customers worldwide. Interactive Intelligence is among Software Magazine’s top 500 global software and services suppliers, is ranked among NetworkWorld’s top 200 North American networking vendors, is a BusinessWeek “hot growth 50” company, and is among FORTUNE Small Business magazine’s top 100 fastest growing companies. The company is also positioned in the leaders quadrant of the Gartner 2008 Contact Center Infrastructure, Worldwide Magic Quadrant report. Interactive Intelligence employs approximately 600 people and is headquartered in Indianapolis, Indiana.
